Citation Nr: 1135597	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-18 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for dizziness, headaches, and scarring due to head injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board is herein remanding the Veteran's claims for service connection for hearing loss and tinnitus, as well as his claim for entitlement to TDIU.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not have a currently diagnosed disability manifested by dizziness, headaches, or scarring of the head.



CONCLUSION OF LAW

The Veteran does not have dizziness, headaches, or scarring of the head that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  

In this respect, through a December 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the December 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2007 letter.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  In this case, records of the Veteran's post-service treatment at the VA Illiana Health Care System in Danville, Illinois, have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran also testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2011.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for service connection for dizziness, headaches, or scarring due to head injury, but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed below, there is simply no medical evidence that any dizziness, headaches, or scarring is related to the Veteran's military service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain indication of a relationship between service and the Veteran's claimed dizziness, headaches, and scarring due to head injury and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for dizziness, headaches, and scarring due to head injury.  He claims that he was injured when he was assaulted and kicked in the head by a group of individuals during service.  He claims that he has had problems with dizziness and headaches since that time and that he has a scar on his head from the incident.  Thus, the Veteran contends that service connection for dizziness, headaches, and scarring due to head injury is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from the VA Illiana Health Care System in Danville, Illinois.  Review of the Veteran's claims file reveals that he was found to have a normal neurological system at his January 1965 entrance examination; at that time, a one-inch scar was noted on his left temple.  The Veteran's service treatment records are silent as to any complaints of or treatment for problems with dizziness or headaches, and there is no indication in the record that he was seen at any point during service for complaints of a head injury following a beating.  At the time of the Veteran's separation examination, conducted in February 1967, he was noted to have no abnormalities of the neurological system and was found to have only the same one-inch scar on his left temple; no other abnormalities or diagnoses were noted.  

Relevant post-service medical records from the VA Illiana Health Care System reflect that he has been seen on an ongoing basis for multiple health problems.  However, there is no record in the Veteran's post-service treatment records that he has ever complained of or sought treatment for dizziness, headaches, or scarring at any time following his separation from active duty.  To the contrary, when he was specifically asked at a July 1999 treatment visit if he experienced any headaches or dizziness, he specifically responded "No."  He again responded in the negative when asked at an April 2005 appointment if he experienced any headaches or dizziness.  Similarly, no scarring of the Veteran's face or head has been noted at any time by any post-service treatment provider.

The Veteran has also submitted multiple written statements to VA in support of his service connection claim, and he testified before the undersigned Veterans Law Judge in June 2011.  To that end, the Veteran has stated on multiple occasions that he was beaten and kicked in the head while walking back to the ship where he was stationed in service.  The Veteran contended at the hearing that he was kicked in the head repeatedly during the incident and was treated on board ship, including receiving multiple stitches in his bottom lip.  He has further contended that he has had problems with dizziness, headaches, and scarring since that time.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for dizziness, headaches, or scarring due to head injury.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, there is simply no medical evidence that the Veteran has any current diagnosed disability manifested by dizziness, headaches, or scarring due to head injury.  The Board notes further that although the Veteran has complained of dizziness, headaches, and scarring on his head and lower lip in multiple statements to VA, there are no records showing similar complaints to his treatment providers, or a diagnosis of any dizziness, headaches, or scarring at any time either during or after service.  Thus, the evidence does not provide any objective indications of a chronic disability manifested by dizziness, headaches, or scarring.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed disability, the analysis ends, and service connection for dizziness, headaches, or scarring due to head injury must be denied.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that the Veteran's claimed dizziness, headaches, and scarring was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  The Board has considered the Veteran's assertions that he has dizziness, headaches, and scarring due to a head injury he incurred in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say he was assaulted in service, but not to say what any chronic residual diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as headaches or dizziness; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

For all the foregoing reasons, the claim of service connection for dizziness, headaches, and scarring due to head injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for dizziness, headaches, or scarring due to head injury is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for hearing loss and tinnitus.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  As noted above, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran has contended that he has hearing loss and tinnitus as a result of his time on active duty.  Specifically, the Veteran claims that he was exposed to acoustic trauma while working as a boilermaker and that he first experienced hearing loss and tinnitus while on active duty.  Thus, the Veteran contends that service connection is warranted.

Regarding diagnosis of the Veteran's disabilities, the Board acknowledges that report of an audiology examination conducted at the VA Illiana Health Care System in Danville, Illinois, in July 2007 shows a diagnosis of tinnitus and bilateral high-frequency hearing loss, although no audiogram results were provided.  Service records are silent as to any complaints of or treatment for hearing loss; audiological evaluation was not performed at the Veteran's entrance hearing examination, although whispered-voice testing revealed normal results at the January 1965 examination.  The record also contains report of a "Group Screening Audiogram," which appears to show audiological examination that was provided to the Veteran in March 1965.  The audiogram appears to show results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
45
LEFT
35
35
25
20
30

However, it is unclear from the record what measurements were used to conduct the March 1965 audiogram.  Further, at the Veteran's February 1967 separation medical examination, he was found to have normal hearing on whispered-voice testing.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In that connection, the Board notes that the Veteran contended at his June 2011 hearing that he first experienced decreased hearing acuity and tinnitus while still in the military service that has continued to the present time.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service noise exposure and current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id. 

In January 2008, the Veteran was scheduled for a VA examination in connection with this claim; however, the Veteran failed to report to the examination.  At that time, he contacted the RO and informed them that he had no transportation to the examination at that time and requested that he be rescheduled.  Thus, the RO rescheduled the Veteran's VA examination for March 2008.  However, the Veteran again failed to report to the examination.  The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  See 38 C.F.R. § 3.655(b) (2010).  In that regard, at his June 2011 hearing, the Veteran stated that he was unable to attend the March 2008 examination due to the death of his father, but that he is now available and willing to undergo an examination.

The Board finds that the Veteran has shown good cause for failing to report to the January 2008 and March 2008 VA examinations.  VA regulations require VA to obtain a medical examination if VA determines such evidence necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  As such, the Board finds that further development is necessary to address the Veteran's claim for service connection for hearing loss and tinnitus.  The Board, therefore, will remand the case to schedule the Veteran for a VA examination.

Specifically, the agency of original jurisdiction (AOJ) must arrange for the Veteran to undergo audiological examination by VA providers.  The examiner must include well-reasoned medical opinions addressing the nature and etiology of any diagnosed hearing loss and tinnitus.  The examiners must further address whether it is at least as likely as not that any such disabilities are related to the Veteran's time in service, to include specifically his claimed exposure to acoustic trauma during service.  In opining as to whether any currently diagnosed hearing loss or tinnitus is related to the Veteran's time in service, the examiner must pay particular attention to his complaints of having first experienced hearing loss and tinnitus during service, which appear to be substantiated by the March 1965 in-service audiogram, and his current diagnosis of hearing loss and tinnitus.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

As the determination of the Veteran's claims for service connection for hearing loss and tinnitus could affect the determination of his claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board finds that that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claims remaining on appeal.

2.  The Veteran must be scheduled for a VA audiological examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing problems with his hearing during his time in service.

Audiological examination-The examiner must conduct an audiological examination of the Veteran and provide a diagnosis of any hearing loss or tinnitus that the Veteran currently experiences.  The examiner must then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any currently diagnosed hearing loss or tinnitus is related to his period of military service, and particularly to his claimed in-service exposure to acoustic trauma while working as a boilermaker.  The reviewer must specifically address the Veteran's claim that he first experienced hearing loss and tinnitus during his time in service and the March 1965 in-service audiogram (which audiogram was conducted 2 days after the Veteran entered active duty).  Findings should be made necessary to apply the provisions of 38 C.F.R. § 3.385.  The examiner should also address the effect that hearing loss and tinnitus have on the Veteran's ability to obtain or retain gainful employment.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner concludes that hearing loss or tinnitus did not begin during military service, or is not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

3.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the examination report is deficient in any manner, it must be returned to the examiner.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


